DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 June 2020 and 9 February 2021 have been considered by the examiner.
The examiner acknowledges receipt of the IDS filed on 21 October 2020.  Applicant is reminded that 37 CFR 1.98(a)(2) requires a legible copy of each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy has been provided for the non-patent literature document: Korean Office Action issued by the Korean Intellectual Property Office on July 27, 2020 in the examination of the corresponding Korean Patent Application No. 10-2019-0090496. (The document labeled as such appears to be something else – it is issued by the European Patent Office and appears to apply to a different case. Applicant is encouraged to review and correct the submission). As indicated on the IDS, this document has not been considered.  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 11-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2016/0322838, hereinafter Jung.
Regarding claim 1, Jung teaches a battery pack comprising a cell block. The cell block includes battery cells (1) electrically connected to each other (paragraph [0043]). The cell block has a pair of long sides extending in the Z2 direction and a pair of short sides extending in the Z1 direction (figure 4). The sides surround lateral surfaces of the battery cells and are tangent to the lateral surfaces of the battery cells.
The Z2 direction is a direction parallel to the long sides and the Z1 direction is a direction parallel to the short sides (figure 4).
Wires (L) surround the battery block in the Z2 direction. The wires (L) provide voltage and temperature information about the cells (paragraph [0049]) – therefore they include sensors.

Regarding claim 8, Jung teaches that the battery pack includes lead plates (15) electrically connecting the battery cells to each other. The lead plates (15) extend in the Z2 direction (paragraph [0043] and figure 4). 
The wires (L) extend across the lead plates (15) and define voltage detection positions at bus bars (B, “conductive contact points with the plurality of tab plates”) (paragraph [0049] and figure 3).
claim 9, Jung teaches that the wires (L) collect temperature information at bus bars (B). There are bent portions along a length direction of the wires (L) at connection portions with the bus bars (B) (see Figure 1 below).

    PNG
    media_image1.png
    415
    138
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Bent portion)][AltContent: textbox (Bent portion)]










[AltContent: textbox (Figure 1 - Element from Jung's figure 3, showing the bent portions on wire (L).)]

Regarding claim 11, Jung teaches a first wire (L) surrounding the battery block in a forward direction along the Z2 direction. A second wire (L) surrounds the battery block in a reverse direction along the Z2 direction (see Figure 2 below). 
Regarding claim 12, Jung teaches that the first wire (L) surrounds the battery block in a clockwise direction along the Z2 direction. The second wire (L) surrounds the battery block in a counterclockwise direction along the Z2 direction (see Figure 2 below).


    PNG
    media_image3.png
    495
    357
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (1st wire)][AltContent: arrow][AltContent: textbox (2nd wire)][AltContent: arrow][AltContent: textbox (Z2 direction)][AltContent: arc][AltContent: arc][AltContent: textbox (Forward/clockwise direction)][AltContent: textbox (Reverse/counterclockwise direction)]













[AltContent: textbox (Figure 2 - Jung's assembly - illustrating the features discussed regarding claims 11 and 12.)]

Regarding claim 13, Jung teaches that the first wire (L) surrounding an “upper” surface and a first “lateral surface” of the cell block extending to a first side of the first “lateral surface”. When the cell block is placed such the “upper surface” faces up, the whole of the short side of the cell block is positioned below the “upper surface”. Therefore all of the short side may be considered a “lower surface”, as it is “lower” relative to the “upper surface”.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st side of lateral/lower surface)][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: textbox (Lateral/lower surface)]














[AltContent: textbox (Figure 3 - Jung's assembly illustrating the features discussed regarding claims 13 and 15.)]

Regarding claim 14, Jung teaches a BMS (150) having a plate shape (figure 1). The BMS (150) includes heat-dissipation components (paragraph [0063]) – therefore it is considered a “cooling plate”.

Regarding claim 15, Jung teaches a cell holder (10) into which the battery cells (1) are inserted. The cell holder (10) includes a first holder (11) and a second holder (12) which are separated from each other and extend in the Z2 direction (paragraph [0044] and figure 3). The first and second sides of the lower surface of the cell block respectively correspond to lower surfaces of the first holder (10) and the second holder (11) (see Figure 3 above).
Regarding claim 17, Jung teaches that the wires (L) include voltage detection positions together with a plurality of lead plates (15) arranged in a length direction of the wires (L) (figure 3). 
Regarding claim 18, Jung teaches that each wire (L) collects temperature and voltage at two different bus bars (B) along its length (figure 3). Therefore there are temperature detection positions spaced apart from voltage detection positions along the length of the wire (L).

Claims 1-3, 5, 6, 8, 9, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2002/0102457, hereinafter Oogami.
Regarding claim 1, Oogami teaches a battery pack comprising a cell block. The cell block includes battery cells (C) electrically connected to each other. The cell block has a pair of long sides extending in the front-rear direction and a pair of short sides 
Side covers (13a and 13b) extend in the front-rear direction. 
Signal transmitting wires (16) are accommodated in the side covers (13a and 13b) and surround the battery block in the front-rear direction. Signal transmitting wires (16) provide voltage and temperature information about the cells, therefore they include sensors (paragraphs [0058, 0063] and figures 3-5).
Regarding claim 2, Oogami teaches that the signal transmitting wires (16) surround opposite surfaces along the opposite long sides and along the opposite short sides of the cell block (figures 3-5). It is noted that absent a reference point, the terms “upper”, “lower” and “lateral” have no absolute meaning.
The signal transmitting wires (16) collect voltage and temperature information about the cells (paragraph [0058]).
Regarding claim 3, Oogami teaches that the signal transmitting wires (16) surround opposite surfaces along the opposite long sides and along the opposite short sides of the cell block (figures 3-5).
 The signal transmitting wires (16) are connected to bus bars (23A and 23B) (paragraph [0087]).
Each wire has two ends and absent a designated starting point and end point, a direction along the wire can be arbitrarily selected. As such, signal transmitting wires (16) can be selected such that they are said to extend in one direction – say from the bus bars (23A and 23B) – and other signal transmitting wires (16) can be selected such 
Regarding claim 5, Oogami teaches that signal transmitting wires (16) include a portion along the side of the battery block with the side cover (13b) (figure 3). This side is considered the “lower” surface of the cell block. Signal transmitting wires (16) collecting temperature information enter the cell block through slits (24) in the side cover (13b). A temperature sensor is located within the cell block (paragraph [0083]).
Regarding claim 6, Oogami teaches that the battery pack includes four cell holders (12a, 12b, 12b and 12a) (paragraph [0064] and figure 7A). All four cell holders extend in the front-rear direction. 
Signal transmitting wires (16) for the temperature sensors enter through slits (24). There are multiple slits (24) positioned on the side cover (13b). A centrally located slit (24) would be between the two end holders (12a and 12a).
Regarding claim 8, Oogami teaches bus bars (23A and 24A) electrically connecting the battery cells to each other. A plurality of bus bars (23A and 24A) extend in parallel to the long sides of the cell block (figures 12 and 13).
The signal transmitting wires (16) extend across the plurality of bus bars (23A and 24A) and are connected to them at tag terminals (220, “conductive contact points”) to detect the voltage of battery cells (C) (paragraph [0087]).
Regarding claim 9, Oogami teaches that the signal transmitting wires (16) for the temperature sensors enter through slits (24) in side covers (13a and 13b) (paragraph [0083]). Given that the wires extend along the side covers (13a and 13b), it is 
Regarding claim 17, Oogami teaches that the signal transmitting wires (16) collect voltages at bus bars (23A and 24A, “tab plates”) arranged in a length direction of the signal transmitting wires (16) (paragraph [0087] and figures 4, 5, 12 and 13).
Regarding claim 18, Oogami teaches that the signal transmitting wires (16) collect voltages at tag terminals (220, “voltage detecting positions”) on bus bars (23A and 24A, “tab plates”) arranged in a length direction of the signal transmitting wires (16) (paragraph [0087] and figures 4, 5, 12 and 13). 
Wires connected to temperature sensors pass through slits (24, “temperature detection positons”) (paragraph [0083]).
Slits (24) and tag terminals (220) are spaced apart from each in a length direction of the signal transmitting wires (16) (figure 8A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2016/0322838, hereinafter Jung as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2015/0287964, hereinafter Park.
Regarding claim 10, Jung teaches a circuit board (151) connected to the wires (L) (paragraph [0054]). The wires (L) connect to bus bars (B) to collect voltage information (paragraph [0049]) – therefore the bus bars (B) are “voltage detection positions”.
Jung’s battery cells (1) are housed within a holder (10) (paragraph [0044]).
Jung fails to teach a cooling plate between the circuit board (151) and the cell block. 
Park teaches a comparable assembly including battery cells (200), a protection circuit module (500) and voltage detection wiring (400) (paragraph [0042] and figure 1).  The battery cells (200) are housed within a holder (100) including ventilation openings (120) intended for the cooling of the battery cells (200) (paragraph [0044] and figures 1 and 3). The ventilation openings (120) are present on the wall of the holder (100) which supports the protection circuit module (500) (figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to construct Jung’s holder (10) with ventilation openings for the purpose of cooling the battery cells housed therein.
In the combination of Jung and Park, the wall of the holder (10) directly below the circuit board (150) would be a “cooling plate”.
The wires (L) surround the wall (“cooling plate”), bypass it and extend in a direction from the wall (“cooling plate”) to the cell block to connect to the bus bars (B, “voltage detection positions”).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2016/0322838, hereinafter Jung as applied to claim 13 above, and further in view of U.S. Pre-Grant Publication No. 2002/0102457, hereinafter Oogami.
Regarding claim 16, Jung that the second wire (L) extends along the second side of the lower surface (Figure 3 above). Jung teaches that the wires (L) collect temperature information at bus bars (B) located on the surface of the cell block (paragraph [0049]).
Jung fails to teach that the second wire (L) extends into the cell block.
It is well-known in the art that the temperature of battery cells within a cell block may be collected within the interior of the cell block – see, e.g. Oogami (paragraph [0083]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to continue Jung’s second wire into the cell block for the purpose of measuring temperature within the cell block where the temperature is higher than on the surface and thereby obtaining a more accurate representation of the temperature experienced by the battery cells.
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication No. 2016/0322838, hereinafter Jung as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2015/0372354, hereinafter Nakano.
claim 19, Jung teaches that the wires (L) collect temperature information at the bus bars (B) (paragraph [0049]).
Jung fails to teach thermistors
Nakano teaches using wires to detect voltage and temperature information at bus bars (6) (abstract, paragraph [0059]). Nakano’s wires include thermistors (paragraph [0077]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include thermistors in Jung’s wires (L) for the purpose of collecting temperature information at the bus bars (B). 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2002/0102457, hereinafter Oogami as applied to claim 2 above, and further in view of U.S. Pre-Grant Publication No. 2013/0193977, hereinafter Houchin-Miller.
Regarding claim 4, Oogami teaches that the signal transmitting wires (16) collect voltage at the bus bars (23A and 23B) (paragraphs [0048, 0058, 0087]). The bus bars (23A and 23B) are thus “voltage detection positions”. The bus bars (23A and 23B) are located on the same sides as the side covers (13a and 13b). The sides with the side covers (13a and 13b) are thus considered the “upper and lower surfaces of the cell block”.
Oogami teaches that temperature sensors are located within the block (paragraph [0083]). Oogami does not explicitly specify a location for the temperature sensors.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to position temperature sensors on lateral battery cell surfaces for the purpose of detecting battery temperature.
There are a plurality of battery cells located along each of the short sides (“first and second lateral surfaces”) of the battery block. It would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to position the temperature sensors along lateral surfaces of the battery cells that are also along the short sides (“first and second lateral surfaces”) of the battery block without undue experimentation and with a reasonable expectation of success.

Regarding claim 7, Oogami teaches bus bars (23A and 24A) electrically connecting the battery cells to each other. The signal transmitting wires (16) collect voltage at the bus bars (23A and 23B) (paragraphs [0048, 0058, 0087]).
Oogami teaches that temperature sensors are located within the block (paragraph [0083]). Oogami does not explicitly specify a location for the temperature sensors.
It is well-known in the art to collect temperature information of battery cells at lateral surfaces of battery cells within a cell block – see, e.g. Houchin-Miller (paragraph [0033] and figures 3 and 4A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/           Supervisory Patent Examiner, Art Unit 1724